IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                                                       FILED
                                                                    April 11, 2008
                               No. 07-10741
                             Summary Calendar                   Charles R. Fulbruge III
                                                                        Clerk

STEPHEN P WALLACE, an individual and Vested beneficiary of the Lorice T
Wallace Trusts and Family LP and all those similarly situated on behalf of Lisa
F Wallace; EDITH L JACKSON

                                               Plaintiffs-Appellants

v.

RONALD J SAFFA, An Individual; JAMES C MILTON, An Individual; JAMES
E POE, An Individual; TRUST COMPANY OF OKLAHOMA, the shareholders
and directors; JOHN DOES 1-10, not yet known; JAMES DIMON, Individually;
GREGG STEVENS, Individually; JONES GIVENS GOTCHER & BOGAN PC;
JAMES WEGER, Individually

                                               Defendants-Appellees

                             ----------------------------

LISA F WALLACE; STEPHEN P WALLACE; EDITH L JACKSON

                                               Plaintiffs-Appellants

v.

JAMES DIMON, individually and in his official capacity; WILLIAM
HARRISON, individually and in his official capacity; JEFF KING, individually
and in his official capacity; JOHN THIBODEAU, individually and in his official
capacity; WILLIAM R JENKINS JR; JACKSON WALKER; JOHN DOES 1-10;
JP MORGAN CHASE & CO, formerly known as Bank One NA; JAMES M
KELLEY

                                               Defendants-Appellees
                                  No. 07-10741


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CV-229
                            USDC No. 4:07-CV-211


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Stephen P. Wallace seeks leave to proceed in forma pauperis (IFP) in his
appeal challenging the dismissal of his lawsuits challenging the administration
of the Frank A. Wallace Irrevocable Trust and the Lorice T. Wallace Trust for
lack of subject matter jurisdiction and the imposition of sanctions against him.
The district court concluded that Wallace’s challenges to the trust
administration were barred by the doctrine established in Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923), and District of Columbia Ct. of Appeals v.
Feldman, 460 U.S. 462 (1983). The district court also ordered enjoined Wallace
from filing further suits in the court relating to the administration of the trusts.
In order to proceed IFP, Wallace must show that he is a pauper and that his
appeal is taken in good faith, involving nonfrivolous issues. See Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982); 28 U.S.C. § 1915(a)(3).
      Wallace contends that the district court lacked jurisdiction to grant the
defendants’ motions because the defendants are not in fact the proper
administrators of the trusts and cannot act on behalf of the trusts. To the extent
that Wallace is asserting that the defendants’ motions to dismiss submitted in
the district court were unauthorized, the defendants were named as parties to
the case and as such were authorized to file defensive motions. See FED. R. CIV.
P. 12. To the extent that Wallace is challenging the validity of the decisions


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
                                  No. 07-10741

from the Oklahoma state court relied upon by the district court in its dismissal,
such challenges are barred by the Rooker-Feldman doctrine. See Liedtke v. State
Bar of Texas, 18 F.3d 315, 317 (5th Cir. 1994).
      Wallace’s conclusional assertion that the Rooker-Feldman doctrine is
inapplicable to his case is insufficient to overcome dismissal. See Blackburn v.
City of Marshall, 42 F.3d 925, 931 (5th Cir. 1995). Although Wallace contends
that the district court’s imposition of a sanction order enables the defendants to
continue their illegal activities, he has not established that the narrowly tailed
order constituted an abuse of discretion against a litigant who has presented
numerous challenges to the trust proceedings in numerous courts. See Jackson
v. Carpenter, 921 F.3d 68, 69 (5th Cir. 1991).
      Wallace contends that the district court judge was biased against him.
The adverse judicial rulings cited by Wallace are insufficient to establish bias.
See Liteky v. United States, 510 U.S. 540, 555 (1994).
      Wallace contends that the district court erred in denying his motion for
appointment of counsel. He has not established exceptional circumstances
warranting such an appointment. See Ulmer v. Chancellor, 691 F.2d 209, 212
(5th Cir. 1982). For that reason, Wallace’s motion for appointment of appellate
counsel is DENIED.
      Wallace’s appeal is without arguable merit and is thus frivolous.
Accordingly, Wallace’s request for IFP status is DENIED, and his APPEAL IS
DISMISSED. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH
CIR. R. 42.2. Wallace’s motion requesting a stay of a hearing in the Tulsa
County Court, which was scheduled to occur on July 18, 2007, is DENIED as
moot. Wallace’s request for a writ of mandamus compelling the district court to
issue a preliminary injunction against the defendants, ordering the defendants
to submit to an audit, and convening a special grand jury to investigate the




                                        3
                                  No. 07-10741

illegal activities of the defendants and the district court is also DENIED. See In
re Willy, 831 F.2d 545, 549 (5th Cir. 1987).
      Wallace has a history of challenging matters relating to the Trusts at issue
in the instant case in various federal courts unrelated to the underlying
Oklahoma state court proceedings. As a result, Wallace is WARNED that any
further filing of repetitious or frivolous appeals, on his own behalf or on behalf
of others, relating to the administration of and control over the Trusts may
result in the imposition of sanctions against him. These sanctions may include
dismissal, monetary sanctions, and restrictions on his ability to file pleadings in
this court and any court subject to this court’s jurisdiction.




                                        4